IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NO. WR-90,680-01 AND WR-90,680-02


  EX PARTE YOAN JONATHAN ZACARIADOMINGUEZ, AKA YOAN JONATHAN
                   ZACARIAS DOMINGUEZ, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NO. W18-51838-W(A) AND W18-518374-W(A)
                          IN THE 363RD DISTRICT COURT
                              FROM DALLAS COUNTY


        Per curiam.

                                               ORDER

        Applicant pleaded guilty to one charge of possession with intent to deliver a controlled

substance and one charge of aggravated assault with a deadly weapon, and was sentenced to

concurrent two-year sentences. Applicant did not appeal his convictions. Applicant filed these

applications for writs of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that his guilty pleas were involuntary because trial counsel erroneously

advised him that pleading guilty to these charges would not result in his automatic deportation and

ineligibility for admission in the future. Applicant also alleges that trial counsel failed to investigate,
                                                                                                        2

seek out witnesses, file a motion to suppress evidence, or advise Applicant of the availability of any

other resolution to the charges, such as negotiating for a plea to charges that would not have the same

immigration consequences.

        Applicant has alleged facts that, if true, might entitle him to relief. Hill v. Lockhart, 474 U.S.
52 (1985); Ex parte Argent, 393 S.W.3d 781 (Tex. Crim. App. 2013). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claims.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). If the

trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is

indigent and wants to be represented by counsel, the trial court shall appoint counsel to represent him

at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial

court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                          3

Filed: January 15, 2020
Do not publish